Citation Nr: 0019023	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-19 161	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder, to include as secondary to 
in-service exposure to Agent Orange.  

6.  Entitlement to a compensable disability rating for 
postoperative residuals, bilateral pterygium.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1968 
to February 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in New Orleans, Louisiana. 

In June 1987, the Board denied service connection for a scalp 
disorder on a direct basis and as secondary to exposure to 
Agent Orange.  The Board's decision is final.  See 
38 U.S.C.A. § 7104(b) (West 1991).  In March 1994, the RO 
denied service connection for a skin disorder of the scalp as 
secondary to Agent Orange exposure.  The veteran did not 
appeal this decision.  The RO's March 1994 decision final.  
See 38 U.S.C.A. § 7105(c) (West 1991).  Accordingly, the 
Board finds that the issue of service connection for 
folliculitis with hair loss is more appropriately stated as 
on the title page of this decision.

During the veteran's hearing before the undersigned member of 
the Board sitting at Washington, D.C. in January 2000, the 
veteran indicated that the PTSD caused his diabetes mellitus.  
This issue is included in his claim for service connection 
for PTSD and is properly before the Board for appellate 
consideration. 

Also during the hearing in January 2000, the veteran raised 
the issues of entitlement to service connection for a sexual 
dysfunction disability, tinnitus, and a disability of the 
eyes described as redness and burning, separate from the 
postoperative residuals bilateral pterygium.  These issues 
have not been developed for appellate consideration and are 
referred to the RO for appropriate action. 

The issues of service connection for a right hip disorder, 
whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for folliculitis of the scalp with loss of hair, 
to include as secondary to in-service exposure to Agent 
Orange, and an increased disability rating for post-operative 
residuals, bilateral pterygium will be discussed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
hearing loss is plausible.  

2.  The veteran's claim for service connection for PTSD is 
plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
The United States Court of Veterans Appeals (Court) has held 
that in order to be a well-grounded claim, there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).  
In the absence of any one of these three elements, the Board 
must find that a claim for service connection is not well 
grounded and therefore must be denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  Throughout the current appeal in the present case, 
the veteran has contended that, as a result of his combat 
service, he was exposed to loud noises on a regular basis, 
which has now resulted in bilateral hearing loss.  
Specifically, at the January 2000 hearing, the veteran 
testified that ear protectors were not worn in combat. 

In this regard, the Board notes that the veteran's DD 214, 
Armed Forces Of The United States Report Of Transfer Or 
Discharge (DD 214) indicates that his military specialty 
involved weapons and that he received the Expert (Rifle) 
Award as well as the Combat Infantryman Badge.  Clearly, the 
veteran's service personnel records confirm the fact that he 
served in combat during his active duty.  Based on this 
evidence, the Board is satisfied that the veteran was exposed 
to acoustic trauma during his active military duty.  

The service medical records are essentially negative 
regarding complaint or finding relative to hearing loss.  
Although some degree of high frequency hearing loss in the 
veteran's left ear (25 decibels at 4000 Hertz) was noted at 
the January 1968 enlistment examination, the January 1970 
separation evaluation showed no hearing impairment in either 
of the veteran's ears and specifically indicated hearing 
acuity of 5 decibels at 4000 Hertz in his left ear.  

Due to the veteran's complaints of hearing impairment, he was 
accorded a VA audiological examination in May 1997.  At that 
time, the veteran reported that hearing loss was originally 
documented by a private ear, nose, and throat specialist 
"sometime in the '70's."  Furthermore, the veteran gave a 
history of noise exposure "primarily in the military as a 
machine gunner and carrier in addition to mortar and 
artillery fire."  He also stated that he was exposed to some 
noise during civilian life (and, specifically, from pistol 
firing required in his civilian occupation as a policeman) 
and that he wore ear protection at all times on the firing 
range.  The audiologist concluded that the audiological test 
results showed "a mild primarily sensorineural loss" in the 
veteran's right ear and "a moderate primarily sensorineural 
loss" in his left ear.  

The recent audiological testing reflect a hearing loss 
disability in both of the veteran's ears for rating purposes.  
See 38 C.F.R. § 3.385 (1999).  In view of the veteran's 
testimony regarding the circumstances of his in-service 
duties and responsibilities which he is competent to 
describe; the verification of his service in combat; as well 
as the competent medical evidence of current hearing loss 
disability in both of his ears, the Board concludes that his 
claim for service connection for bilateral hearing loss is 
well grounded. 

Service Connection for PTSD

As the Board discussed in previous portions of this decision, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Additionally, in cases involving service connection for PTSD, 
service connection for this disability requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and in-service stressors; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressors.  Id.  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  See also 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's claim for service connection for PTSD was 
received in May 1997.  As previously indicated the veteran 
was awarded the CIB.  Accordingly, he was engaged in combat 
with the enemy.  VA outpatient records show that the veteran 
was being treated for PTSD in November 1999 and January 2000.

At the January 2000 hearing, the veteran testified that he 
was involved in extensive combat and lots of firefights 
during his tour of duty in Vietnam. 

To summarize, the served in combat during his tour of duty in 
Vietnam and has been diagnosed with PTSD.  Accordingly, the 
Board finds that his claim is well grounded.


ORDER

The claim of service connection for bilateral hearing loss is 
well grounded; to this extent, the appeal is granted.  

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.  


REMAND

As previously discussed the Board has determined that the 
claims for service connection for bilateral hearing loss and 
PTSD are well grounded per 38 U.S.C.A. § 5107(a).  The Board 
also finds that the veteran's claim for an increased rating 
for postoperative removal of a pterygium in both eyes is well 
grounded.  38 U.S.C.A. §  5107; Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Once it has been determined that 
a claim is well grounded VA has a duty to assist the veteran 
in the development of evidence pertinent to his claim.

This duty to assist includes thorough and contemporaneous VA 
examination when deemed appropriate.  Littke v. Derwinski, 
1 Vet.App. 90 (1990). 

In this regard, the veteran was exposed to acoustic trauma 
during active duty.  The recent VA audiogram reflects a 
hearing loss disability in both of the veteran's ears.  See 
38 C.F.R. § 3.385 (1999).  The record shows that he was 
awarded a CIB and the most recent VA medical records contain 
a diagnosis of PTSD.  Based on this evidence, the Board is of 
the opinion that VA examinations are warranted.  

A review of the current rating actions, statement of the case 
and suplemental statements of the case reflects that the 
issue in appellate status is confined to service connection 
for folliculits with hair loss, to include as secondary to 
exposure to Agent Orange.  The RO has adjudicated this claim 
on a de novo basis.

As previously discussed, in June 1987 the Board denied 
service connection for a residuals of exposure to Agent 
Orange, claimed in part as a scalp disorder.  At that time 
the Board concluded as a matter of law that there were no 
current residuals of a skin disorder which were incurred or 
aggravated by service or which resulted from defoliants in 
Vietnam.  38 U.S.C.A. § 1110 (West 1991) (formerly 38 U.S.C. 
310); 38 C.F.R. § 3.102, 3.303(b), 3.311a (b)(d).  This 
decision is final.  38 U.S.C.A. § 7104 (West 1991).  In March 
1994 the RO denied service connection for a scalp condition 
as secondary to Agent Orange exposure.  This decision was not 
appealed is final.  38 U.S.C.A. § 7105 (West 1991).  
Therefore, the issue regarding the veteran's skin disorder 
claim should be addressed as whether new and material 
evidence has been received sufficient to reopen a claim of 
entitlement to service connection for a skin disorder, to 
include as secondary to inservice exposure to Agent Orange.  
The veteran has not received notice of the relevant laws and 
regulations concerning this new and material issue.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material.  The Court has 
explained that new evidence is evidence that is not merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the 
Board determines that the evidence is "new and material," 
it must reopen the claim and determine whether it is well 
grounded. Third, if the claim is well grounded, VA must 
evaluate the merits of the claim after ensuring that the duty 
to assist has been fulfilled.  Elkins v. West, 12 Vet. App. 
209 (1999) (en banc)38 C.F.R. § 3.156(a).

A VA eye examination was conducted in November 1996.  
According to the report of this evaluation, the veteran 
complained of burning and redness in his eyes."  Following 
an examination of the veteran's eyes, the examiner diagnosed 
postoperative removal of a pterygium in both eyes, myopia and 
presbyopia in both eyes which is corrected to 20/60 in the 
right eye and 20/40 in the left eye, diabetes, and early 
cataracts in both eyes which the examiner stated was 
"probably secondary to [the] diabetes".  

In conjunction with this examination, field of vision testing 
was done in December 1996.  The record indicates that the VA 
examiner apparently did not have the opportunity to review 
the results of the field of vision testing in conjunction 
with the examination.

During a hearing conducted before a hearing officer at the RO 
in September 1997, the veteran testified that he received hip 
treatment during the 1970s, to include in February 1970 at 
the VA Outpatient Clinic in Baton Rouge.  In September 1997, 
the RO requested the VA Medical Center in New Orleans, where 
the veteran is receiving current treatment, to furnish all 
outpatient records from February 1970 to the present.  
Medical records dating back to March 1985 pertaining to 
treatment at the VA facilities in New Orleans and Baton Rouge 
were received.  The VA is obligated to obtain records, which 
are in the constructive possession of the VA, such as VA 
medical records.  Bell v. Derwinski, 2 Vet. App. 611, 612-613 
(1992).

In order to ensure that the veteran has every opportunity to 
establish his claim, the Board is of the opinion that the VA 
medical facility in Baton Rouge should be contacted directly 
regarding the reported treatment record.  

The veteran asserted during the January 2000 hearing that the 
stress from the diabetes may have caused the PTSD.  This 
aspect of the veteran's claim has not been adjudicated by the 
RO. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO is requested to inform the 
veteran of the criteria necessary to 
reopen his claim for service connection 
for folliculitis of the scalp with hair 
loss.  He be furnished the appropriate 
release of information forms in order to 
obtain copies of any private and VA 
medical records pertaining to treatment 
for the disabilities in issue which are 
not part of the record, to include 
examination reports and audiograms 
conducted in conjunction with his 
employment as a police officer. 

2.  The RO should request the VA medical 
facility in Baton Rouge, Louisiana to 
furnish copies of any outpatient records 
covering the period from February 1970 to 
March 1985.  The RO should also obtain 
any additional treatment records from the 
VA medical facility in New Orleans 
covering the period from January 2000 to 
the present.

3.  Thereafter, the RO should request 
that the veteran be scheduled for an 
examination by a specialist in ear 
disorders to determine the nature, 
severity, and etiology of any hearing 
loss.  An audiological examination should 
be conducted, as well as any other 
testing deemed necessary.  The examiner 
should obtain a detailed history from the 
veteran of noise exposure during service 
and since his release from service.  
Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any hearing loss found 
is related to the veteran's military 
service, to include in-service acoustic 
trauma.  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  VA examinations by a psychiatrist and 
psychologist should be performed to 
determine the nature and severity of any 
psychiatric disability, to include PTSD.  
The claims folder must be made available 
to the examiners in conjunction with the 
examinations.  The examiners are to be 
informed that the veteran engaged in 
combat with the enemy and any stressors 
associated with this combat should be 
considered verified.  All tests deemed 
necessary should be conducted.  The 
psychiatrist is asked to specify whether 
the veteran has PTSD related to the 
inservice combat stressors.  The claims 
folder and a copy of this Remand must be 
made available to the examiners prior to 
the examinations so that they may review 
pertinent aspects of the veteran's 
service and medical history.

5.  The veteran should be scheduled for a 
VA examination by an ophthalmologist to 
determine the severity of his service 
connected postoperative residuals 
bilateral pterygium.  Testing to 
determine the veteran's visual acuity as 
well as his field of vision should be 
conducted.  Following the examination it 
is requested that the examiner specify 
whether there is any disability 
associated with the postoperative 
residuals, bilateral pterygium, to 
include loss of vision.  A complete 
rational for any opinion expressed should 
be included in the examination report.

6.  The RO should thereafter readjudicate 
the issues in appellate status, to 
include whether new and material evidence 
has been received sufficient to reopen a 
claim for service connection for 
folliculitis with hair loss and service 
connection for diabetes mellitus as 
secondary to PTSD, to include 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1994). 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case which includes pertinent laws and 
regulations regarding new and material evidence and secondary 
service connection and an opportunity to respond.  The case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



